        Case 1:96-cr-00959-SHS Document 141 Filed 05/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                   96-Cr-959 (SHS)
              v.
 JUAN RODRIGUEZ,                                   ORDER
                           Defendant.

SIDNEY H. STEIN, U.S. District Judge.
    The U.S. Court of Appeals for the Second Circuit has issued an order granting
defendant Juan Rodriguez’s motion for leave to file a successive motion under 28 U.S.C.
§ 2255 and transferring the proceeding to this Court. (ECF No. 137.) The Court received
the Second Circuit’s mandate on May 12, 2020. (ECF No. 138.)
    Accordingly, IT IS HEREBY ORDERED that:
    1. The Court appoints the Criminal Justice Act attorney on duty today, Scott B.
       Tulman, to represent defendant Juan Rodriguez on remand.
    2. Counsel for Rodriguez may file a successive section 2255 motion in accordance
       with the Second Circuit’s order on or before June 29, 2020.
Dated: New York, New York
       May 14, 2020
